DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 5/13/2022. As directed by the amendment, claim 15 was amended, no claims were cancelled nor added. Thus, claims 1-20 are presently pending in this application.   

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/13/2022.
Applicant's election with traverse of group I in the reply filed on 5/13/2022 is acknowledged. The traversal is on the ground(s) that group II is now dependent on claim 1 of group I and that the examiner has not shown a serious search burden, the applicant further stated that in the instant case, claims 15-20 of Group II depend from claim 1, and as such applicant submits that the groups are not “independent and distinct” as required. Moreover, because group II depends from group I, applicant submits that no serious burden exists. In particular, the prior art relevant to claim 1 of group I will necessarily provide the relevant prior art for claims 15-20 of group II because claims 15-20 depend from claim 1. As such, the prior art relevant to the claims of group I will necessarily provide the relevant prior art the claims of group II and III, and no undue burden exists to examine all the species. This is not found persuasive because the applicant did not elect group II which is dependent on claim 1 (group I), rather the applicant elect group I, which is not dependent on the method claim, therefore, if the examiner’s find prior art and perform an art rejection on group I, that art is not necessarily applicable to the method claim in group II, for example, the art can disclose everything in the system of group I, but would still lack a step, such as the step of “adjusting the flow of breathing gas supplied to an aircraft passenger with the electronics board”, since the prior art being used to reject the system of group I does not require to have the above limitation in claim 1 of group I. Furthermore, if by the applicant statement that prior art relevant to claim 1 of Group I will necessarily provide the relevant prior art for claims 15-20 of group II because claims 15-20 depend from claim 1, and as such the prior art relevant to claims of group I will necessarily provide the relevant prior art the claims of groups II and III, and no undue burden exists, then no species restriction can ever be made, for example if claim 1 claims elements A, B, C, D and claim 2 claims A, B, C and E, where D and E are species, just because prior art for all of A, B, C makes it relevant to both independent claims, does not mean you can’t restrict. Therefore, just because the examiner found prior art for group I and that the prior art might be relevant for group II does not mean that there are no serious search burden, since the additional method of group II which was not elected, would require additional search that involves different classification and text search. Furthermore, it is unclear as to where group III in the argument comes from. There is no group III within the restriction. 
Furthermore, the applicant stated that because group II depend from claim 1, the groups are not “independent and distinct”, however, the argument is not persuasive, because group I is still independent of group II, and the applicant has not explained why just because group II is dependent on claim 1 of group I makes the two groups not restrictable. According to MPEP § 803 (I), criteria for a proper restriction between patentably distinct inventions is “(A) The inventions must be independent….or distinct as claimed…and (B) There would be a serious burden on the examiner if restriction is not required”, this section does not state that the claims need to be “independent and distinct” as argued by the applicant, rather it is “independent or distinct”. According to MPEP § 806.05(h), the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. In this instant case the apparatus can be practice with a different method such as a method that do not require the step of adjusting the flow of breathing gas supplied to an aircraft passenger with the electronics board or a method that requires the step of providing breathing gas to a pilot in a cockpit instead of an aircraft passenger.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because in fig. 1, the reference numerals “30”, “22”, “24”, “20”, “62”, “7”, “5”, “18”, “72”, “74”, “94”, “82” should be labeled with a descriptive text, since the rectangular box is a generic graphical representation. Rectangular boxes “R4”, “R3”, “R2”, “R1” in fig. 2 are objected to for the same reason. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The terms “100 000 ohm, preferably higher than 500 000 ohm” in page 4, line 8 is suggested to be changed to --100,000 ohm, preferably higher than 500,000 ohm-- in order to provide clarity. 
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In Claim 1, line 4, the term “the flow” is suggested to be changed to --a flow-- in order to clarify the claim. 
In claim 3, line 5, the term “100 000 ohm” is suggested to be changed to --100,000 ohm-- in order to provide clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the limitation “electronic type” (line 2) is unclear as to how to determine the metes and bounds of the term “type”, specifically, what feature is included and excluded from the term “type”. Therefore, it is unclear as to what structural features would classify one as an electronic type vs non-electronic type.
Regarding claim 14, the limitation “the actuator is configured to have a dimension below an ambient pressure threshold, so that the switch is in the first state” (lines 3-4) is unclear as to how to determine the metes and bounds of the limitation because it is unclear as to what the structural and functional relationship between the actuator and the switch/first state is. By merely claiming “so that” without claiming the structural relationship and functional relationship between the actuator and switch/first state make the claim vague and unclear. 
Regarding claim 14, the limitation “aneroid type” (line 2) is unclear as to how to determine the metes and bounds of the term “type”, specifically, what feature is included and excluded from the term “type”, therefore, it is unclear as to what structural features would classify one as an aneroid type vs non-aneroid type. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bricard (2017/0001047) in view of Brumley (2013/0340760), or alternatively in view of Brumley (2013/0340760) and Kruse (2011/0006778).
Regarding claim 1, Bricard discloses an emergency oxygen system (1, fig. 1, paragraph 0031, Bricard discloses an oxygen supply system 1, system 1 further comprises emergency oxygen system 3) for aircraft (see paragraph 0010) comprising: a breathing gas supply circuit to be connected upstream to a source (20, fig. 1, paragraph 0032) of breathing gas and downstream to at least one mask (see paragraph 0017, Bricard discloses that the embodiment can have emergency oxygen mask), the breathing gas supply circuit comprising a flow control valve (see valve in paragraph 0035, Bricard discloses specific control valve) configured to adjust the flow of breathing gas supplied to the mask (see paragraphs 0035 and 0040, Bricard further discloses in paragraph 0017 that the emergency oxygen comprises oxygen mask and further discloses that the dispensing unit 21 comprises a mask, therefore, when oxygen is being provided through the control valve, the oxygen would be provided through the mask, see paragraph 0049), an electronic controller (portion of 22 that controls the flow control valve, paragraphs 0035-0037 and 0040, furthermore, Bricard discloses in paragraph 0041 that the control device 22 comprises light emitting diode, therefore, the oxygen control device would be an electronics type of device) configured to control the flow control valve (paragraphs 0035-0040), a power source (see paragraph 0036, Bricard discloses an on/off switch for switching the oxygen supply device 22, and further discloses the switch is for controlling 22 in order to turn on or off the supply of oxygen, a switch by definition is a device for making or breaking the connection in an electrical circuit), a switching device (24, paragraph 0036, fig. 1) interposed between the power source and the electronics (see paragraph 0036, in order to switch off a device linked to an electronic circuit, the power would have to be on the other end), the switching device comprising a switch (see paragraph 0036, Bricard discloses an/off switch 24) configured to have a first state in which power from the power source is supplied to the electronics and a second state in which the electronics is not supplied with power from the power source (see paragraph 0036, Bricard discloses an on/off switch for switching off 22 to not supply oxygen, to switch on or off would require power being cut off within an electrical circuit), but fails to specifically discloses an electronics board. 
However, Brumley teaches a flow controller (22) for controlling a flow control valve (20) comprising an electronics board (see paragraph 0042, Brumley discloses that the flow controller typically is preferably electronic, and may be constructed of a printer circuit boards (PCB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic controller of Bricard to be a printed circuit boards (electronics board) as taught by Brumley for the purpose of providing a well-known circuit component that would be capable of controlling a control valve and one that is compact, thereby, allowing weight of the aircraft to be reduced. 
Furthermore, if there is any doubt that the modified Bricard disclose a power source, where the switch is between the power source and electronics board. 
Kruse teaches an on/off switch (44, fig. 4) being located between a power source (42, fig. 4) and a control valve (40, fig. 4, paragraphs 0029-0030).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Bricard to have a power source, wherein the switch is located between the valve and power source as taught by Kruse for the purpose of providing a circuit/switch design that would allow the valve and electronics board to be powered and turned on or off. 
Regarding claim 2, the modified Bricard discloses a power source (see explanation in claim 1), but fails to disclose that the power source is a stored power source. 
However, Brumley teaches a power supply (24, fig. 1) for an emergency oxygen supply can be a battery pack (see paragraph 0043). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of the modified Bricard to be a battery as taught by Brumley for the purpose of providing a well-known power source that is readily available and is portable. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bricard (2017/0001047) in view of Brumley (2013/0340760), or alternatively in view of Brumley (2013/0340760) and Kruse (2011/0006778) as applied to claim 1 above, and further in view of Chuang (2017/0346297).
Regarding claim 3, the modified Bricard discloses that the switching device (24 of Bricard) comprises an input point and an output point, the power source is connected to the input point, the electronics board is connected to the output point (Bricard discloses in paragraph 0036 that there is an on/off switch 24, which would supply power to the controller and valve, and since power has to flow from the power supply to the control device 22 and valve through the switch, there would be an input point and an output point, and the point where power from the power supply to the switch would be the input and where power exits the switch to the electronics of 22 and valve would be the output, further, see the modification with Kruse and Brumley, the power supply is on the input and the valve is the output), but fails to disclose that the impedance is higher than 100,000 ohm in the second state between the input point and the output point. 
However, Chuang teaches a switching device comprising switches (S1 and S2 and 3, fig. 1), wherein the switching device has an impedance higher than 100,000 ohm in a state in between an input point (point of first power source 1 and second power source 2, fig. 1, see paragraph 0018), wherein the switching device is located between two power sources (1 and 2, fig. 1) and a load (4, fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Bricard to have two power supplies as taught by Chuang and to have the switching device be placed before the switch of the modified Bricard and the power supplies as taught by Chuang for the purpose of providing additional power source and for the purpose of providing a current regulation systems that would keep the power level balanced between two power supply.
After the modification the switching device of Chuang is part of the switching device of Bricard, therefore, the switching device having (S1 and S2) would have an impedance higher than 100,000 ohm in the second state between the input point and the output point, since when the switch of Bricard is in the off-mode, and the switch S1 and S2 are also in the off mode, there would be an impedance of megaohm (see paragraph 0018 of Bricard). 
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bricard (2017/0001047) in view of Brumley (2013/0340760), or alternatively in view of Brumley (2013/0340760) and Kruse (2011/0006778) as applied to claim 1 above, and further in view of Bruwer (6,984,900).
Regarding claim 4, the modified Bricard discloses that the switch (24 of Bricard) is an electrical type (switch by definition is a device for making or breaking the connection in an electrical circuit), the modified Bricard further discloses that the switch 24 can be an automatic switch (see paragraph 0036 of Bricard), but fails to disclose that the switching device further comprises an activation line, the switching device is configured to actuate the switch to switch from the second state to the first state when an activation signal is present in the activation line.
However, Bruwer teaches a switching device (201, 202, 303, 102, fig. 2) comprising a switch (202), wherein the switching device is configured to actuate the switch (202) to switch from an off state to an on state when an activation signal (activation signal comes from 102, see fig. 2) is present in the activation line (see col 6, lines 19-67 and col 7, lines 1-30, Bruwer discloses that when an activation signal is sent to switch 202 from activation switch 102, the control circuit 201 would allow the current to move from power source to the load, and that if the user switches the setting of the activating input switch 102 to the off position, the current would be cut off through switch 202, the activation line is the line between 102 and 201). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of the modified Bricard to be the switching device as taught by Bruwer for the purpose of providing an alternative switch that is capable of controlling the current flow from a power supply to a load, and for the purpose of providing a reliable, intelligent and efficient switch devices that are cheaper and easier to manufacture that is low current (see col 3, lines 29-46 of Bruwer).
Regarding claim 5, the modified Bricard discloses that the switching device is configured to uphold the switch in the first state, even if the activation signal in the activation line disappears (see col 6, lines 19-67 and col 7, lines 1-30 of Bruwer, Bruwer discloses that when the user press 102 again, the control circuit 201 would shut off current to load, therefore, when the device is on, if the user was to press switch 102, before the deactivation signal reaches the control circuit 201, the switch 202 would be uphold even though the activation signal disappears, since to switch 102 to off, the signal flowing to the control circuit 201 would be a deactivation signal). 
Regarding claim 7, the modified Bricard discloses a test switch (102 of Bruwer) interposed between the power source and the activation line (see fig. 2 of Bruwer, the switch 102 is a switch that activate 202 through 201, 102 can be interpreted as a test switch, since a user can use the switch to test to see if the device is operating, see col 6, lines 19-67 and col 7, lines 1-30 of Bruwer). 
Regarding claim 8, the modified Bricard discloses a receiver (201 of Bruwer, fig. 2 of Bruwer) configured to receive an emergency signal (signal from 102 to 201) and send the activation signal in the activation line (activation line is redefined to be the line going from 201 to 202, see fig. 2 of Bruwer, the switch 102 is a switch that activate 202 through 201, 201 can be interpreted as a receiver, since it can receive actuation action from the user/102, furthermore, if the user determines that the situation they are in are an emergency that requires the powering on the load (portion of 22 and valve of Bricard), the signal from 102 going into 201 would be an emergency signal and the signal from the control 201 to switch 202 would be an activation signal, see col 6, lines 19-67 and col 7, lines 1-30 of Bruwer). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bricard (2017/0001047) in view of Brumley (2013/0340760) and Bruwer (6,984,900), or alternatively in view of Brumley (2013/0340760), Kruse (2011/0006778) and Bruwer (6,984,900) as applied to claim 4 above, and further in view of Cannon (2009/0314296).
Regarding claim 9, the modified Bricard discloses that a mask for the preventive oxygen dispensing unit of the emergency system (see paragraph 0014 of Bricard) and a flow control valve (see paragraphs 0035-0036 of Bricard, Bricard discloses 22 controls valve to supply flow to mask), but fails to disclose that the emergency oxygen system comprises a container, and a latching assembly, the container includes a door movable between a closed position and an open position, the latching assembly has a locking state and a releasing state, in the locking state, the latching assembly is configured to secure the door in the closed position, in order to maintain the mask within the container, in the releasing state, the latching assembly is configured to release the door, the activation line is connected to the latching assembly, and the latching assembly is configured to be driven in the unlocking state when the activation signal is present in the activation line.
However, Cannon teaches a container (see compartment for storing oxygen mask, see paragraphs 0067-0068), a latching assembly, the container includes a door movable between a closed position and an open position, the lathing assembly has a locking state and a releasing state, in the locking state, the latching assembly is configured to secure the door in the closed position, in order to main the mask within the container, in the releasing state, the latching assembly is configured to release the door (see paragraphs 0067-0068, Cannon discloses that the compartment comprises a door, and the door is opened when a latch assembly (electrical latch and connection to flow valve) is energized, the electrical latches is wired into the same circuit as the valves, in that case, the latches would draw power each time the valve was powered. Therefore, anytime the valve is powered, the latch would open to allow the mask to be released). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and mask of the modified Bricard to have the container, latch assembly that receive power from the valve of the modified Bricard as taught by Cannon for the purpose of providing a compartment to store the mask in order to protect the mask from dust and debris, and allows the mask to be automatically deployed when the valve is energized (see paragraph 0068 of Cannon). 
After the modification, since the latching assembly is connected to the load, which is the valve of Bricard, and the valve is connected to the electronic board of 22 of Bricard that is used to control the valve, which is then connected to the switch (202 of Bruwer), the activation line (line between switch 102 and switch 202, see fig. 2 of Bruwer and the rejection to claim 4) is connected to the latching assembly, and that the latching assembly would be driven in the unlocking when the activation signal is present in the activation line, since the activation signal from 102 of Bruwer is needed to let controller 201 of Bruwer knows to allow current to flow through switch (202 of Bruwer).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bricard (2017/0001047) in view of Brumley (2013/0340760), or alternatively in view of Brumley (2013/0340760) and Kruse (2011/0006778) as applied to claim 1 above, and further in view of Cannon (2009/0314296).
Regarding claim 10, the modified Bricard discloses that a mask for the preventive oxygen dispensing unit of the emergency system (see paragraph 0014 of Bricard) and a flow control valve (see paragraphs 0035-0036 of Bricard, Bricard discloses 22 controls valve to supply flow to mask), but fails to disclose that the emergency oxygen system comprises a container, and a latching assembly, the container includes a door movable between a closed position and an open position, the latching assembly has a locking state and a releasing state, in the locking state, the latching assembly is configured to secure the door in the closed position, in order to maintain the mask within the container, in the releasing state, the latching assembly is configured to release the door, and the electronics board is configured to control the unlocking state of the latching assembly. 
However, Cannon teaches a container (see compartment for storing oxygen mask, see paragraphs 0067-0068), a latching assembly, the container includes a door movable between a closed position and an open position, the lathing assembly has a locking state and a releasing state, in the locking state, the latching assembly is configured to secure the door in the closed position, in order to main the mask within the container, in the releasing state, the latching assembly is configured to release the door (see paragraphs 0067-0068, Cannon discloses that the compartment comprise a door, and the door is opened when a latch assembly (electrical latch and connection to flow valve) is energized, the electrical latches is wired into the same circuit as the valves, in that case, the latches would draw power each time the valve was powered. Therefore, anytime the valve is powered, the latch would open to allow the mask to be release). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and mask of the modified Bricard to have the container, latch assembly that receive power from the valve of the modified Bricard as taught by Cannon for the purpose of providing a compartment to store the mask in order to protect the mask from dust and debris, and allows the mask to be automatically deployed when the valve are energized (see paragraph 0068 of Cannon). 
After the modification, since the latching assembly is connected to the load, which is the valve of Bricard, and the valve is connected to the electronic board of 22 of Bricard that is used to control the valve, every time the electronics board is used to control the valve, the electronics board would be configured to control the unlocking state of the latching assembly. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bricard (2017/0001047) in view of Brumley (2013/0340760), or alternatively in view of Brumley (2013/0340760) and Kruse (2011/0006778) as applied to claim 1 above, and further in view of Bruwer (6,984,900).
Regarding claim 11, the modified Bricard discloses that the switch (24 of Bricard) is an electrical type (switch by definition is a device for making or breaking the connection in an electrical circuit), the modified Bricard further discloses that the switch 24 can be an automatic switch (see paragraph 0036 of Bricard), but fails to disclose that the switching device comprises a deactivation line configured to switch the switch from the first state to the second state in case a deactivation signal is present in the deactivation line, and the electronics board is configured to send the deactivation signal in the deactivation line. 
However, Bruwer teaches a switching device (201, 202, 303, 102, fig. 2) comprising a switch (202), wherein the switching device is configured to actuate the switch (202) to switch from an on state to an off state when a deactivation signal (deactivation signal comes from 102, see fig. 2) is present in the deactivation line (see col 6, lines 19-67 and col 7, lines 1-30, Bruwer discloses that when an activation signal is sent to switch 202 from activation switch 102, the control circuit 201 would allow the current to move from power source to the load, and that if the user switches the setting of the activating input switch 102 to the off position, the current would be cut off through switch 202, the deactivation line is the line between 102 and 201 and 201 to 202). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of the modified Bricard to be the switching device as taught by Bruwer for the purpose of providing an alternative switch that is capable of controlling the current flow from a power supply to a load, and for the purpose of providing a reliable, intelligent and efficient switch devices that are cheaper and easier to manufacture that is low current (see col 3, lines 29-46 of Bruwer).
After the modification, the modified Bricard discloses that the switching device comprises a deactivation line configured to switch the switch (referring to 202 of Bruwer) from the first state to the second state in case a deactivation signal is present in the deactivation line, and further discloses that the control (201 of Bruwer) is configured to send the deactivation signal in the deactivation line (see fig. 2 and see col 6, lines 19-67 and col 7, lines 1-30 of Bruwer), and further discloses an electronics board (portion of 22 that controls the valve of Bricard modified to be an electronics board as taught by Brumley), but fails to disclose that the electronics board is configured to send the deactivation signal in the deactivation line.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control (201 of Bruwer) to be integral with the electronics board of the modified Bricard for the purpose of providing a simpler and more compact design, and since it has been held that forming in a one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B). 
After the modification, the control 201 of Bruwer is part of the electronics board, therefore, the electronic board is configured to send the deactivation signal in the deactivation line. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bricard (2017/0001047) in view of Brumley (2013/0340760), or alternatively in view of Brumley (2013/0340760) and Kruse (2011/0006778) as applied to claim 1 above, and further in view of McDonald (2003/0000001).
Regarding claim 14, the modified Bricard discloses that the emergency oxygen system comprises an emergency oxygen dispensing unit (21, fig. 1, paragraphs 0014 and 0047), but fails to disclose an actuator of aneroid type, the actuator is configured to have a dimension below an ambient pressure threshold, so that the switch is in the first state.
However, McDonald teaches an emergency oxygen dispensing unit comprising a mask (50, fig. 1) and an actuator that is of aneroid type (162, paragraph 0078), the actuator is configured to have a dimension below an ambient pressure threshold (see paragraphs 0078 and 0087, fig. 25, McDonald discloses that the aneroid used to sense a depressurization, therefore, it would be dimensioned below an ambient pressure, alternatively, since the aneroid actuator expand, anyone of the dimension of unexpanded or expanded can be considered as a dimension below an ambient pressure threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of the modified Bricard to be the mask comprising an actuator of aneroid type as taught by McDonald for the purpose of providing a mask that can provide emergency oxygen to the user and provide a multi-phase headset that allows the user to communicate (see abstract and paragraph 0077 and full disclosure of McDonald). 
After the modification, since the device is as designed and would still allow the switch to be in the first state, the modified Bricard discloses an actuator is configured to have a dimension below an ambient pressure threshold, so that the switch is in the first state. 

Allowable Subject Matter
Claims 6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ducos (2019/0248494) is cited to show an aircraft oxygen mask container. 
Kneuper (2018/0232097) (2015/0261379) is cited to show a device comprising a toggle button to turn an oxygen off. 
Callahan (2007/0057121) is cited to show a switch for deploying emergency oxygen mask. 
Campbell (WO 2015/197542) is cited to show a mask container having a latch system. 
Horstman (9,089,721) is cited to show an oxygen generating system comprising a switching device. 
Contino (2013/0074836) is cited to show a self-contained modular deployment system for emergency oxygen masks. 
Schaeffer (2006/0169283) is cited to show an apparatus for deploying oxygen masks. 
Ford (6,318,364) is cited to show a modular drop out container for aircraft oxygen masks.
Veit (3,981,302) is cited to show an emergency breathing system comprising a container for masks and a latch assembly. 
Bovard (3,536,070) is cited to show an emergency breathing system comprising a container for masks and a latch assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785